DETAILED ACTION
Claims 1-20 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2021 has been entered.

Response to Amendment
The amendment filed 3/08/2021 has been entered.  Claims 1-20 remain(s) pending in the application.  
The affidavit under 37 CFR 1.132 filed 3/08/2021 is insufficient to overcome the rejections over Kamachi et al. and Chiwata et al. as set forth in the last Office action because:
In item 9), applicant states that Kamachi et al is directed to infill density rather than removal of oxides and surface impurities.  In response, the examiner Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the aforementioned features would have been expected to be present in the disclosure of Kamachi et al. as stated in the previous office action and current rejection sections below, the examiner cannot concur.
In item 10), applicant states that powders in the bottom layer or otherwise displaced of Kamachi et al. would not receive plasma treatment.  In response, the examiner notes that this has no bearing on the instant claims.  Specifically, the independent claims merely require “exposing feedstock powder to a plasma field…”  Since Kamachi et al. expressly teaches exposing feedstock powder to a plasma field, the disclosure of Kamachi et al. reasonably meets the claimed limitations.  If applicant is of the position that the instant claims require the entirety of the feedstock powder to be plasma treated, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the claims.
In item 11), applicant states that there would be no motivation to wash the particles of Kamachi et al.  In response, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.  Furthermore, it is noted that “motivation to combine” is ultimately a legal issue, such that opinion evidence in the form of an affidavit is not entitled to any patentable weight in regards to legal issues.  See MPEP 716.01(c).
In items 13)-14), applicant states that the disclosures of Chiwata et al. and Smathers et al. require full melting.  However, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.  Although opinion testimony is entitled to some weight, the examiner notes that the interest of the expert is considerable (ie. expert is the current inventor) and concrete evidence or support is not currently presented.  See MPEP 716.01(c)(III).
In item 15), applicant states that Chiwata et al. is directed to a starting material of raw, cut metal rather than a feedstock powder.  In response, the examiner cannot concur with applicants’ narrow interpretation of the claim.  Specifically, the examiner cannot consider the mere recitation of a “powder” (ie. particles) be patentably different from the raw material of Chiwata et al. according to broadest reasonable interpretation and absent concrete evidence to the contrary.
In items 16)-17), applicant states that the material of Chiwata et al. and that of Kamachi et al. are not the same, such that the combination is improper.  The examiner cannot concur.  Again, it is noted that combining the aforementioned references is a legal issue, such that opinion evidence in the form of an affidavit is not entitled to any patentable weight in regards to legal issues.  See MPEP 716.01(c).  Nonetheless, the examiner cannot concur because it is not clear how the specific means of powder processing/formation would have any bearing on the behavior of plasma spheroidization.  If applicant is of the position that the materials of the prior art are so different such that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi et al. (US 2017/0165791) as evidenced by either one of Kumar et al. (2006, Spheroidization of metal and ceramic powders in thermal plasma jet) or Smathers et al. (US 2017/0209963), and further in view of Li et al. (2001, Spheroidization of titanium carbide powders by induction thermal plasma processing).
Regarding claims 1 and 15, Kamachi et al. discloses a method for treating a raw material powder to obtain a treated powder [abstract, 0008-0010]; wherein said method includes the steps of providing a raw material powder having rough surfaces due to the presence of surface oxides and foreign substances, and subsequently treating said raw material powder with plasma to reduce said surface oxides and foreign substances to obtain a treated powder that is cleaned of said oxide surface film [0008-0011,0018-0019, 0023].  The examiner reasonably considers the initial raw material powder having surface imperfections and a final, cleaned powder to meet the claimed limitations of an irregular feedstock powder and subsequent powder substantially free of an oxide layer.  
Furthermore, the examiner submits that plasma treatment of powders naturally serves to spheroidize said powders, as evidenced by Kumar et al. or Smathers et al., such that the treated powders of Kamachi et al. would naturally be expected to be spheroidized as claimed [abstract & 0062, respectively]. 
Kamachi et al. does not expressly teach that plasma treatment serves to only partially melt the feedstock particles as claimed.  However, as again evidenced by Kumar et al. or Smathers et al., it is known that plasma spheroidizing treatment serves to partially melt powder surfaces [p.92 & 0016, 
Although Kamachi et al. does not expressly teach that the oxidized layer is a result of exposure to water, Kamachi et al. further teaches that the raw material powder is made by water atomization [examples 1 -2, 4-5]. Therefore, the examiner submits that at least part of the surface oxides on the raw powder of Kamachi et al. would have naturally been expected to have formed due to contact with water.  See MPEP 2145(II).
Kamachi et al. does not expressly teach a subsequent step of washing the treated powder as claimed.  Li et al. teaches that it is known to perform a washing step to plasma spheroidized particles in order to remove any adhered deposit materials formed as a result of partial evaporation during plasma processing [p.1931 “partial evaporation”, 1932 col.1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kamachi et al. by performing a subsequent washing step after plasma processing in order to remove any adhered deposit materials from the spheroidized powder as taught by Li et al.
Regarding claims 2-3, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Kamachi et al. discloses that the raw powder can be fabricated through water atomization.
Regarding claims 4-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. further teaches that the plasma treatment serves to evaporate away surface oxides and foreign substances through bombardment of hydrogen ions [0040].
Regarding claims 7-9, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. further discloses several embodiments wherein the raw powder size ranges from 5 to 80 micrometers [examples 1-5].  The examiner reasonably considers the aforementioned particle sizes of Kamachi et al. to constitute a range of particle sizes disclosed by Kamachi et al. to be desirable.  Thus, the examiner submits that the overlap between the disclosed particle sizes of Kamachi et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. does not expressly teach that the treated powders have a smaller particle size than the raw material powders.  However, the examiner submits that this feature would have been naturally expected to be present in the disclosure of Kamachi et al. because evaporation and removal of material from the raw powder surface would have been reasonably recognized by one of ordinary skill to naturally result in less material and a smaller overall particle size.  See MPEP 2145(II).
Regarding claims 10-11, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. does not expressly teach that the treated powders have a smaller particle size than the raw material powders according to a ratio as claimed.  However, the examiner submits that the powders of Kamachi et al. are substantially similar to that of the instant invention such that similar size shrinkage properties would have been expected to be inherent in the powders of Kamachi et al. as will be explained below.  See MPEP 2112.  
Specifically, the instant specification discloses obtaining powders having the claimed powder size shrinkage range by plasma treating according to the independent claim [0031-0039 spec.].  
As stated previously, Kamachi et al. also discloses obtaining powders through water atomization and then subsequent plasma treatment of said powders to obtain a treated powder.  Therefore, since Kamachi et al. discloses a substantially similar powder material and substantially similar method of manufacture, similar properties of powder size shrinkage due to said plasma treatment would have reasonably been expected to be present in the disclosure of Kamachi et al. relative to that of the instant claims.  See MPEP 2112.
Regarding claims 12-13, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. further discloses that the raw powder material can be stainless steel, which reasonably meets the limitation of an iron alloy [examples 1-5].
Regarding claims 14 and 20, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. further teaches that gaseous carbon can be incorporated into the raw steel material powder during plasma treatment, which the examiner reasonably considers to meet the limitation of “particles” (ie. atom, molecule, or ion) according to broadest reasonably interpretation [0118].  See MPEP 2111.
Regarding claim 16, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. further teaches that the powder material is used for additive manufacturing processes [0004-0007, 0011].
Regarding claim 17, the examiner notes that the limitations of claim 17 merely combine the limitations of previous claims 1-5.  Since the aforementioned prior art has previously been shown to teach the limitations of previous claims 1-5, the examiner submits that instant claim 17 is also met by the aforementioned prior art.
Regarding claim 18, the aforementioned prior art discloses the method of claim 17 (see previous).  Kamachi et al. further teaches that the plasma treatment serves to evaporate away surface oxides and foreign substances through bombardment of hydrogen ions [0040].
Regarding claim 19, the aforementioned prior art discloses the method of claim 17 (see previous).  Kamachi et al. does not expressly teach that the treated powders have a smaller particle size than the raw material powders.  However, the examiner submits that this feature would have been naturally expected to be present in the disclosure of Kamachi et al. because evaporation and removal of .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi et al. (US 2017/0165791) and others as applied to claim 1 above, and further in view of Smathers et al. (US 2017/0209963).
Regarding claim 11, the aforementioned prior art discloses the method of claim 1 (see previous).  Kamachi et al. does not expressly teach that the plasma treated particles have a size that is about 10% to 90% of the initial raw material powder as claimed.  
Smathers et al. discloses that it is known to perform plasma treatment of powders in order to spheroidize and density said powders to a particle size of 15 to 45 micrometers or smaller [0062].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kamachi et al. by specifically perform plasma treatment such that a particle size of 15 to 45 micrometers is achieved.  As stated previously, Kamachi et al. discloses a specific embodiment wherein the raw powder size is 50 micrometers [example 2].  The examiner notes that a size reduction from 50 micrometers to a range of 15 to 45 micrometers as taught by Smathers et al. reasonably overlaps with the instantly claimed particle size reduction range.  See MPEP 2144.05(I).
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi et al. (US 2017/0165791) and others as applied to claims 1 and 17 Kumar et al. (US 2006/0062930, herein referred to as Kumar et al. (‘791)).
Regarding claims 14 and 20, the aforementioned prior art discloses the method of claims 1 and 17 (see previous).  Kamachi et al. does not expressly teach plasma treatment with carbon particles as claimed. 
Kumar et al. (‘791) discloses a method of plasma carburization of for surface hardening [abstract, 0002]; wherein carbon can be supplied in the form of gaseous carbon or carbon particles [0103].  In other words, Kumar et al. (‘791) discloses that gaseous carbon and particulate carbon are both art-recognized equivalent carbon sources for plasma carburization.  See MPEP 2144.06(II).  Therefore, it would have been obvious to one of ordinary skill to substitute the gaseous carbon of Kamachi et al. with particulate carbon as disclosed by Kumar et al. because it is obvious to substitute art-recognized equivalents for the same purpose, as stated previously.

Claims 1 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN105689728, machine translation referred to herein) in view of Li et al. (2001, Spheroidization of titanium carbide powders by induction thermal plasma processing).
Regarding claims 1 and 15, Hu et al. discloses a method for producing a spheroidized powder from raw material powder [0022]; wherein said method includes the steps of exposing said raw material powder to a plasma power supply such that the raw material powder is partially melted or surface melted 
Hu et al. does not expressly teach that the raw material powder has irregular shapes as claimed.  However, Hu et al. further teaches that it is known to perform spheroidization on irregular metal powder [0005].  Thus, it would have been obvious to provide an initial, irregularly shaped raw material powder as is disclosed to be commonly known by Hu et al.
Hu et al. also does not expressly teach that the oxygen in the raw material powder is a result from previous exposure to water as claimed.  However, Hu et al. further teaches that water contamination is a known source of oxygen in metal powders [0005].  Thus, the examiner submits that utilizing a powder having oxides due to water exposure would have been obvious to one of ordinary skill since oxides due to water contamination is commonly known to occur in metal powders as disclosed by Hu et al. 
Hu et al. does not expressly teach a subsequent step of washing the treated powder as claimed.  Li et al. teaches that it is known to perform a washing step to plasma spheroidized particles in order to remove any adhered 
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Hu et al. teaches surface melting of the raw material powder [0022-0023].
Regarding claims 5-6, the aforementioned prior art discloses the method of claim 4 (see previous).  Hu et al. further teaches introducing a reducing gas of carbon monoxide during spheroidizing plasma treatment [0027].
Regarding claims 7-9, the aforementioned prior art discloses the method of claim 1 (see previous).  Hu et al. further teaches an embodiment wherein the raw material powder has an average powder size of 20 to 80 micrometers, which overlaps with the instantly claimed size ranges [0064].  See MPEP 2144.05(I).
Regarding claims 10-11, the aforementioned prior art discloses the method of claim 1 (see previous).  Hu et al. further discloses a specific embodiment wherein the final powder size is 23% of the initial raw material powder size [table1].
Regarding claims 12-13, the aforementioned prior art discloses the method of claim 1 (see previous).  Hu et al. further discloses a specific embodiment wherein the raw material powder is stainless steel [0064].
Regarding claim 16, the aforementioned prior art discloses the method of claim 1 (see previous).  Hu et al. further teaches that the powder can be utilized for additive manufacturing [0002-0004, 0021].  Hu et al. does not expressly teach a step of additive manufacturing.  However, the examiner submits that said step would have been obvious to one of ordinary skill in view of the express teaching that the powder of Hu et al. is specifically used for additive manufacturing.  In other words, it would have been obvious to one of ordinary skill to modify the method of Hu et al. by performing an additive manufacturing step using the powders of Hu et al. because Hu et al. expressly teaches that said powders are used for an additive manufacturing process.
Claims 2-3 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN105689728, machine translation referred to herein) and Li et al. (2001, Spheroidization of titanium carbide powders by induction thermal plasma processing) as applied to claim 1 above, and further in view of ASM Handbooks (2015, Atomization).
Regarding claims 2-3, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Hu et al. discloses that the material can be a stainless steel powder.  The aforementioned prior art does not expressly teach obtaining the raw material powder by atomization as claimed.  ASM Handbooks discloses that water atomization is a commonly known and prevalent method of obtaining stainless steel powders [p.58].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by obtaining said raw material by water atomization 
Regarding claim 17, the examiner notes that the limitations of claim 17 merely combine the limitations of previous claims 1-5.  Since the aforementioned prior art has previously been shown to teach the limitations of previous claims 1-5, the examiner submits that instant claim 17 is also met by the aforementioned prior art.
Regarding claim 18, the aforementioned prior art discloses the method of claim 17 (see previous).  As stated previously, Hu et al. discloses carbon monoxide as a reducing gas [0027].
Regarding claim 19, the aforementioned prior art discloses the method of claim 17 (see previous).  As stated previously, Hu et al. discloses a reduction in powder size of 23% [table1].  Alternatively, Hu et al. does not expressly teach that the treated powders have a smaller particle size than the raw material powders.  However, the examiner submits that this feature would have been naturally expected to be present in the disclosure of Hu et al. because evaporation and removal of material from the raw powder surface would have been reasonably recognized by one of ordinary skill to naturally result in less material and a smaller overall particle size.  See MPEP 2145(II).
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN105689728, machine translation referred to herein) and Li et al. (2001, Spheroidization of titanium carbide powders by induction thermal plasma processing) as applied to claim 1 above, and further in view of Kamachi et al. (US 2017/0165791) and Kumar et al. (US 2006/0062930, herein referred to as Kumar et al. (‘791)).
Regarding claims 14 and 20, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach including carbon particles during plasma treatment as claimed.  Kamachi et al. discloses plasma treatment of particles to remove surface impurities [0008-0011,0018-0019, 0023]; wherein said plasma treatment can be further performed under carbonaceous conditions such that carburizing can be performed during plasma treatment [0018-0019].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing plasma treatment in a carbonaceous environment such that carburization can be performed during plasma treatment as taught by Kamachi et al.
The aforementioned prior art and Kamachi et al. do not expressly teach carbon particles during plasma treatment as claimed.  Kumar et al. (‘791) discloses a method of plasma carburization of for surface hardening [abstract, 0002]; wherein carbon can be supplied in the form of gaseous carbon or carbon particles [0103].  In other words, Kumar et al. (‘791) discloses that gaseous carbon and particulate carbon are both art-recognized equivalent carbon sources for plasma carburization.  See MPEP 2144.06(II).  Therefore, it would have been obvious to one of ordinary skill to substitute the gaseous carbon of Kamachi et al. 

Response to Arguments
The previous rejections based on Kamachi et al. evidenced by Chiwata et al. and Chiwata et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 3/08/2021, regarding the statements made in the corresponding affidavit have been fully considered but they are not persuasive for the reasons stated above.
Applicant's arguments, filed 3/08/2021, regarding the rejections over Kamachi et al. have been fully considered but they are not persuasive.
Applicant again argues that Kamachi et al. teaches plasma treatment simultaneous with layer forming, which does not meet the instantly claimed method.  The examiner cannot concur.  As stated in the previous office action, Kamachi et al. expressly teaches sequential, non-simultaneous steps of plasma treatment and laser irradiation/solidification [fig.4c-d].  Thus, the examiner reasonably recognizes that plasma treated particles as claimed will naturally be expected to be present between steps 4c and 4d of the aforementioned figures, for example, because at the moment immediately before beam irradiation, the layer (104) includes plasma treated powders that have been spheroidized from an initial feedstock powder having irregular surfaces as taught by Kamachi et al. evidenced by others.  Thus, the examiner cannot concur with applicants absent concrete evidence to the contrary.
Applicant argues that Kamachi et al. is exclusively directed to infill density of a fabricated object as stated in the above affidavit.  The examiner cannot concur.  As expressly recognized by applicants themselves, Kamachi et al. expressly teaches removal of passivation films or dirt from the surface of raw material powder [p.7 remarks filed 3/8/2021].  The disclosure directed to infill density does not teach away from the instant claims and applicants’ arguments are thus not persuasive absent concrete evidence or reasoning showing how the disclosed method of Kamachi et al. fails to meet the instant claims.
Applicant then argues that there is no motivation to wash the plasma treated particles of Kamachi et al. because the treated slice of Kamachi et al. cannot be washed without destroying said slice.  The examiner cannot concur.  Again, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary, which applicant has not provided.  It is not apparent to the examiner as to how a mere washing/cleaning step would serve to “destroy” the material of Kamachi et al., contrary to applicants’ allegations.  Finally, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated previously, Li et al. expressly teaches washing of plasma treated particles in order to remove any deposit material formed from partial 
Applicant then expressly recognizes that Smathers teaches feeding metal particles “into a plasma, thereby at least partially melting…”  However, applicants’ characterize this as atomizing.  The examiner cannot concur.  Specifically, Smathers et al. expressly teaches spheroidizing by plasma treatment, thereby partially melting the powders [0016].  The disclosure of “atomizing” is taught in the alternative.  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of Smathers et al. absent concrete reasoning to the contrary.
Applicant further argues that plasma treatment of Kamachi et al. would not result in spheroidization as taught by Smathers et al. because the materials of Kamachi et al. and Smathers et al. are different (ie. atomized powders vs. metal pieces).  The examiner cannot concur.  Specifically, Smathers et al. expressly teaches “metal particulates” [0016].  It is not apparent to the examiner, nor has it been made clear by applicant, as to how a metal powder and metal particulate are so different such that different spheroidization results would be expected as alleged by applicants.  Furthermore, it appears to the examiner that applicant is of the position that plasma spheroidization would have different effects based on the material.  However, as would have been recognized by one of ordinary skill, plasma spheroidization is merely the concept of at least partial melting of 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734